NEWS RELEASE EVEREST RE GROUP, LTD. Wessex House, 45 Reid Street, 2nd Floor, Hamilton HM DX, Bermuda Contact:Elizabeth B. Farrell Vice President, Investor Relations Everest Global Services, Inc. For Immediate Release Everest Re Group Reports Second Quarter 2012 Earnings HAMILTON, Bermuda – July 25, 2012 Everest Re Group, Ltd. (NYSE: RE) today reported second quarter 2012 net income of $214.6 million, or $4.08 per diluted common share, compared to net income of $131.3 million, or $2.41 per diluted common share, for the second quarter of 2011. After-tax operating income1, excluding realized capital gains and losses, was $223.0 million, or $4.25 per diluted common share, for the second quarter of 2012, compared to after-tax operating income1 of $134.0 million, or $2.46 per diluted common share, for the same period last year. For the six months ended June 30, 2012, net income was $519.3 million, or $9.79 per diluted common share, compared to a net loss of $184.6 million, or $3.40 per common share, for the first six months of 2011. After-tax operating income1, excluding realized capital gains and losses, was $462.9 million, or $8.72 per diluted common share, compared to an after-tax operating loss of $189.6 million or $3.49 per common share, for the same period in 2011. Commenting on the Company’s results, Chairman and Chief Executive Officer, Joseph V. Taranto said, “This has been an exceptional year with 10% growth in book value per share, adjusted for dividends, through the first six months of the year. Strong market dynamics coupled with the strategic positioning of our underwriting portfolio has provided significant margin expansion as evidenced by our underwriting results, with a combined ratio of 89%. Add to this the investment earnings generated off of our sizable portfolio and we produced an annualized operating return on equity of 16%. These are all strong metrics and point to the strength of our franchise and our operating strategy.” 1 Operating highlights for the second quarter of 2012 included the following: · Gross written premiums were $909 million, down 8% compared to the second quarter of 2011, primarily driven by the non-renewal of a large Florida quota share reinsurance contract in the quarter, which resulted in a portfolio return of the unearned premium reserve. Excluding the impact of this transaction, gross written premiums would have been up 12%. The underwriting portfolio continues to be strategically rebalanced away from quota share business and towards excess of loss business, providing improved overall margins. · The loss and combined ratio for the quarter were 58.6% and 89.0%, respectively, compared to 70.8% and 98.0% in 2011. Excluding catastrophe losses, reinstatement premiums, and prior period loss development, the current quarter attritional loss ratio was 56.1% and the current quarter attritional combined ratio was 86.8%. This compared to 59.7% and 87.2%, respectively, for the same period last year. · Net investment income for the quarter was $149.3 million, down 6% compared to last year, primarily driven by declining reinvestment rates. · Net after-tax realized and unrealized capital losses totaled $8.5 million and $2.0 million, respectively, for the quarter. · Cash flow from operations was $138.8 million compared to $150.6 million for the same period in 2011. Higher catastrophe loss payouts and taxes contributed to the decline this year. · For the quarter, the annualized after-tax operating income1 return on average adjusted shareholders’ equity2 was 15.3% compared to 9.5% in 2011. · During the quarter, the Company repurchased 990,957 of its common shares at an average price of $100.89 and a total cost of $100 million. For the year, the Company repurchased 2.4 million of its common shares for a total cost of $225 million. The repurchases were made pursuant to a share repurchase authorization, provided by the Company’s Board of Directors, under which there remains 4.9 million shares available. · Shareholders’ equity ended the quarter at $6.4 billion, up 6% from the $6.1 billion at December 31, 2011. Book value per share increased 9.5% from $112.99 at December 31, 2011 to $123.75 at June 30, 2012. This news release contains forward-looking statements within the meaning of the U.S. federal securities laws.We intend these forward-looking statements to be covered by the safe harbor provisions for forward-looking statements in the U.S. Federal securities laws. These statements involve risks and uncertainties that could cause actual results to differ materially from those contained in forward-looking statements made on behalf of the Company.These risks and uncertainties include the impact of general economic conditions and conditions affecting the insurance and reinsurance industry, the adequacy of our reserves, our ability to assess underwriting risk, trends in rates for property and casualty insurance and reinsurance, competition, investment market fluctuations, trends in insured and paid losses, catastrophes, regulatory and legal uncertainties and other factors described in our latest Annual Report on Form 10-K.The Company undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. 2 Everest Re Group, Ltd. is a Bermuda holding company that operates through the following subsidiaries: Everest Reinsurance Company provides reinsurance to property and casualty insurers in both the U.S. and international markets. Everest Reinsurance (Bermuda), Ltd., including through its branch in the United Kingdom, provides reinsurance and insurance to worldwide property and casualty markets and reinsurance to life insurers. Everest Reinsurance Company (Ireland), Limited provides reinsurance to non-life insurers in Europe. Everest National Insurance Company and Everest Security Insurance Company provide property and casualty insurance to policyholders in the U.S. Everest Indemnity Insurance Company offers excess and surplus lines insurance in the U.S. Everest Insurance Company of Canada provides property and casualty insurance to policyholders in Canada. Additional information on Everest Re Group companies can be found at the Group’s web site at www.everestregroup.com. A conference call discussing the second quarter results will be held at 10:30 a.m. Eastern Time on July 26, 2012. The call will be available on the Internet through the Company’s web site or at www.streetevents.com. Recipients are encouraged to visit the Company’s web site to view supplemental financial information on the Company’s results. The supplemental information is located at www.everestregroup.com in the “Financial Reports” section of the “Investor Center”. The supplemental financial information may also be obtained by contacting the Company directly. 1The Company generally uses after-tax operating income (loss), a non-GAAP financial measure, to evaluate its performance.After-tax operating income (loss) consists of net income (loss) excluding after-tax net realized capital gains (losses) as the following reconciliation displays: Three Months Ended Six Months Ended June 30, June 30, (Dollars in thousands, except per share amounts) (unaudited) (unaudited) Per Diluted Per Diluted Per Diluted Per Common Common Common Common Amount Share Amount Share Amount Share Amount Share Net income (loss) $ ) $ ) After-tax net realized capital gains (losses) After-tax operating income (loss) $ ) $ ) (Some amounts may not reconcile due to rounding.) Although net realized capital gains (losses) are an integral part of the Company’s insurance operations, the determination of net realized capital gains (losses) is independent of the insurance underwriting process.The Company believes that the level of net realized capital gains (losses) for any particular period is not indicative of the performance of the underlying business in that particular period.Providing only a GAAP presentation of net income (loss) makes it more difficult for users of the financial information to evaluate the Company’s success or failure in its basic business, and may lead to incorrect or misleading assumptions and conclusions.The Company understands that the equity analysts who follow the Company focus on after-tax operating income (loss) in their analyses for the reasons discussed above.The Company provides after-tax operating income (loss) to investors so that they have what management believes to be a useful supplement to GAAP information concerning the Company’s performance. 2Adjusted shareholders’ equity excludes net after-tax unrealized (appreciation) depreciation of investments. Financial Details Follow 3 EVEREST RE GROUP, LTD. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) Three Months Ended Six Months Ended June 30, June 30, (Dollars in thousands, except per share amounts) (unaudited) (unaudited) REVENUES: Premiums earned $ Net investment income Net realized capital gains (losses): Other-than-temporary impairments on fixed maturity securities ) - ) ) Other-than-temporary impairments on fixed maturity securities transferred to other comprehensive income (loss) - Other net realized capital gains (losses) ) ) Total net realized capital gains (losses) ) ) Net derivative gain (loss) Other income (expense) ) ) Total revenues CLAIMS AND EXPENSES: Incurred losses and loss adjustment expenses Commission, brokerage, taxes and fees Other underwriting expenses Corporate expenses Interest, fees and bond issue cost amortization expense Total claims and expenses INCOME (LOSS) BEFORE TAXES ) Income tax expense (benefit) ) NET INCOME (LOSS) $ ) Other comprehensive income (loss), net of tax : Unrealized appreciation (depreciation) ("URA(D)") on securities arising during the period ) Less:reclassification adjustment for realized losses (gains) included in net income (loss) Total URA(D) on securities arising during the period ) Foreign currency translation adjustments ) ) Pension adjustments Total other comprehensive income (loss), net of tax ) COMPREHENSIVE INCOME (LOSS) $ ) EARNINGS PER COMMON SHARE: Basic $ ) Diluted ) Dividends declared EVEREST RE GROUP, LTD. CONSOLIDATED BALANCE SHEETS June 30, December 31, (Dollars and share amounts in thousands, except par value per share) (unaudited) ASSETS: Fixed maturities - available for sale, at market value $ $ (amortized cost: 2012, $11,845,861; 2011, $11,731,173) Fixed maturities - available for sale, at fair value Equity securities - available for sale, at market value (cost: 2012, $335,081; 2011, $463,620) Equity securities - available for sale, at fair value Short-term investments Other invested assets (cost: 2012, $593,459; 2011, $558,232) Cash Total investments and cash Accrued investment income Premiums receivable Reinsurance receivables Funds held by reinsureds Deferred acquisition costs Prepaid reinsurance premiums Deferred tax asset Income taxes recoverable Other assets TOTAL ASSETS $ $ LIABILITIES: Reserve for losses and loss adjustment expenses $ $ Future policy benefit reserve Unearned premium reserve Funds held under reinsurance treaties Commission reserves Other net payable to reinsurers 5.4% Senior notes due 10/15/2014 6.6% Long term notes due 5/1/2067 Junior subordinated debt securities payable Accrued interest on debt and borrowings Equity index put option liability Other liabilities Total liabilities SHAREHOLDERS' EQUITY: Preferred shares, par value: $0.01; 50,000 shares authorized; no shares issued and outstanding - - Common shares, par value: $0.01; 200,000 shares authorized; (2012) 66,944 and (2011) 66,455 outstanding before treasury shares Additional paid-in capital Accumulated other comprehensive income (loss), net of deferred income tax expense (benefit) of $117,348 at 2012 and $112,969 at 2011 Treasury shares, at cost; 15,087 shares (2012) and 12,719 shares (2011) ) ) Retained earnings Total shareholders' equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ EVEREST RE GROUP, LTD. CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended Six Months Ended June 30, June 30, (Dollars in thousands) (unaudited) (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ ) Adjustments to reconcile net income to net cash provided by operating activities: Decrease (increase) in premiums receivable ) ) Decrease (increase) in funds held by reinsureds, net Decrease (increase) in reinsurance receivables ) ) Decrease (increase) in income taxes recoverable ) Decrease (increase) in deferred tax asset ) Decrease (increase) in prepaid reinsurance premiums Increase (decrease) in reserve for losses and loss adjustment expenses ) ) Increase (decrease) in future policy benefit reserve ) Increase (decrease) in unearned premiums ) Increase (decrease) in other net payable to reinsurers ) ) Change in equity adjustments in limited partnerships ) Change in other assets and liabilities, net ) Non-cash compensation expense Amortization of bond premium (accrual of bond discount) Amortization of underwriting discount on senior notes 12 12 25 24 Net realized capital (gains) losses ) ) Net cash provided by (used in) operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from fixed maturities matured/called - available for sale, at market value Proceeds from fixed maturities matured/called - available for sale, at fair value - - Proceeds from fixed maturities sold - available for sale, at market value Proceeds from fixed maturities sold - available for sale, at fair value Proceeds from equity securities sold - available for sale, at market value Proceeds from equity securities sold - available for sale, at fair value Distributions from other invested assets Cost of fixed maturities acquired - available for sale, at market value ) Cost of fixed maturities acquired - available for sale, at fair value ) Cost of equity securities acquired - available for sale, at market value ) Cost of equity securities acquired - available for sale, at fair value ) Cost of other invested assets acquired ) Cost of businesses acquired - - - ) Net change in short-term investments ) ) ) Net change in unsettled securities transactions ) Net cash provided by (used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Common shares issued during the period, net Purchase of treasury shares ) - ) ) Revolving credit borrowings - - - ) Dividends paid to shareholders ) Net cash provided by (used in) financing activities ) EFFECT OF EXCHANGE RATE CHANGES ON CASH ) ) Net increase (decrease) in cash ) ) Cash, beginning of period Cash, end of period $ SUPPLEMENTAL CASH FLOW INFORMATION: Income taxes paid (recovered) $ $ ) $ $ ) Interest paid Non-cash transaction: Net assets acquired and liabilities assumed from business acquisitions - - - Conversion of equity securities - available for sale, at market value, to fixed maturity securities - available for sale, at market value, including accrued interest at time of conversion - -
